Cardona, P.J.
Appeals from two orders of the Family Court of Columbia County (Nichols, J.), entered March 14, 2007, which, in two proceedings pursuant to Family Ct Act article 4, committed respondent to jail for terms of 60 days in proceeding No. 1 and six months in proceeding No. 2.
Respondent appeals from orders in separate proceedings which committed him to jail for his willful failure to pay child support. Respondent’s counsel seeks to be relieved of representing respondent, asserting that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and inasmuch as respondent has only appealed from the orders of commitment and has already served his jail sentence in both proceedings, we conclude that the appeals have been rendered moot and must be dismissed (see Matter of Franklin County Dept. of Social Servs. v Grant, 54 AD3d 1103 [2008]; Matter of St. Lawrence County Dept. of Social Servs. v Pratt, 24 AD3d 1050 [2005], lv denied 6 NY3d 713 [2006]). Consequently, we *1018need not address counsel’s request to be relieved of his assignment (see Matter of Senator NN., 21 AD3d 1187, 1188 [2005]; People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]).
Rose, Kane, Kavanagh and Stein, JJ., concur. Ordered that the appeals are dismissed, as moot, without costs.